

114 S974 IS: To amend the Fair Labor Standards Act of 1938 to prohibit employment of children in tobacco-related agriculture by deeming such employment as oppressive child labor.
U.S. Senate
2015-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 974IN THE SENATE OF THE UNITED STATESApril 16, 2015Mr. Durbin (for himself, Mr. Reed, Mrs. Feinstein, and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Fair Labor Standards Act of 1938 to prohibit employment of children in tobacco-related
			 agriculture by deeming such employment as oppressive child labor.
	
 1.Tobacco-related agriculture employment of childrenSection 3(l) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(l)) is amended— (1)in the first sentence—
 (A)by striking in any occupation, or (2) and inserting in any occupation, (2); and (B)by inserting before the semicolon the following: , or (3) any employee under the age of eighteen years that has direct contact with tobacco plants or dried tobacco leaves; and
 (2)in the second sentence, by striking other than manufacturing and mining and inserting , other than manufacturing, mining, and tobacco-related agriculture as described in paragraph (3) of the first sentence of this subsection,.